                      UNITED STATES BANKRUPTCY COURT

                      NORTHERN DISTRICT OF CALIFORNIA



  In re:

  Astra Inc.           Debtor(s)       /




                        CREDITOR MATRIX COVER SHEET



         I declare that the attached Creditor Mailing Matrix, consisting of 3 sheets,
  contains the correct, complete and current names and addresses of all priority, secured
  and unsecured creditors listed in debtor’s filing and that this matrix conforms with the
  Clerks promulgated requirements.



  DATED: 03/16/2020



                                                /s/ Oxana Kozlov

                                                     ____________________

                                               Signature of Debtor’s Attorney




Case: 20-50515     Doc# 2    Filed: 03/16/20     Entered: 03/16/20 14:25:58     Page 1 of 4
  Alexander Bessonov
  2305 Dorval Dr,
  San Jose, CA 95130



  Aptus Court Reporting
  600 W. Broadway, Suite 300
  San Diego, CA 92101



  Atkinson Baker Inc.
  500 Norrth Brand Blvd., 3rd Floor
  Glendale, CA 91203-4725




  Aquipt
  376 Crooked Lane,
  King of Prussia, PA 19406



  Bitclave inc
  251 Little Falls Dr,
  Wilmington, DE 19808




  Brown Wegner LLP
  2010 Main St #1260,
  Irvine, CA 92614



  Cal Interpreting & Translations (CIT)
  12304 Santa Monica Blvd, Suite 300
  Los Angeles, CA 90025




Case: 20-50515    Doc# 2      Filed: 03/16/20   Entered: 03/16/20 14:25:58   Page 2 of 4
  California Center for Translation and Interpretation
  10940 Wilshire Blvd #1600,
  Los Angeles, CA 90024




  Centex Legal Svcs
  17877 Von Karman Ave, Suite 210
  Irvine, CA 92614




  Chase Bank
  P.O. Box 6185
  Westerville, OH 43086



  First Legal Digital
  600 W Santa Ana Blvd #101
  Santa Ana, CA 92701




  Grayver Law Group, P.C.
  111 Pier Ave #100,
  Hermosa Beach, CA 90254



  Kabbage
  P.O. Box 77073
  Atlanta, GA 30357-1073


  Lillis Pitha LLP
  465 California Str, 5th Floor
  San Francisco, CA 94104




Case: 20-50515    Doc# 2     Filed: 03/16/20   Entered: 03/16/20 14:25:58   Page 3 of 4
  Perkins Coie LLP
  505 Howard Street, Suite 1000
  San Francisco, CA 94105-3204
  Attn: Patrick Thompson




  The Litovsky Law Firm
  8685 Main St, Suite 101-181
  Huntington Beach, CA 92648




  Veritext LLC
  707 Wilshire Boulevard, Suite 3500
  Los Angeles, CA 90017




  White, Zuckerman, Warsavsky, Luna & Hunt LLP
  4 Park Plaza, Suite 200
  Irvine California 92614




Case: 20-50515   Doc# 2    Filed: 03/16/20   Entered: 03/16/20 14:25:58   Page 4 of 4
